DISSENTING OPINION.
Me. Justice Geeen
delivered the following dissenting opinion:
Conceding that Landrith v. Hudgins is sound law, I concur with the result reached herein.
With the utmost deference to the majority, however, particularly to the learned judge who prepared the opinion in that case, I cannot agree that Landrith v. Hudgins makes a proper disposition of this unfortunate controversy, and believe the case should be overruled.
*470In Landrith v. Hudgins this eonrt under takes to review a decision of a high ecclesiastical tribunal of competent jurisdiction passing upon points of church faith and doctrine. The opinion undertakes a comparison of creeds, and discovers doctrinal differences, which learned theologians officially declared did not exist.
Landrith v. Hudgins commits this court to a policy that will, in my judgment, always prove embarrassing, and compel us to review and overhaul every sectarian or intersecfarian dispute that may hereafter arise, if, perchance, so-called property rights are involved. This, too, although such matters have been formally and regularly determined by the judicatories organized and empowered by the disputants themselves to settle such differences.
The true rule is that the civil courts shall accept as conclusive the determination of the proper ecclesiastical authority in these controversies. It was so held formerly in Tennessee, in Nance v. Busby, 91 Tenn., 328, 18 S. W., 874, 15 L. R. A., 801. It was so held in Watson v. Jones, 13 Wall, 679, 20 L. Ed., 666, by the supreme court of the United States. It is so held by all the late decisions, except in Tennessee and Missouri, and this rule applied to this particular controversy by the courts of Georgia, Texas, Kentucky, Arkansas, Alabama, Illinois, Indiana, Mississippi, California, and perhaps others. So that Landrith v. Hudgins is out of line with our own decisions,' with' the supreme court of the United States, and with the practically unbroken current of modern authority.
*471It is related in the Book of Acts that, when the Apostle Paul was sojourning and preaching in Corinth, the Jews, displeased with his teachings or methods, “with one accord made insurrection against him,” and brought him to the judgment seat of the Roman deputy, Gallio, “saying, ‘This fellow persuadeth men to worship God contrary to the law.’
“And when Paul was now about to open his mouth, Gallio said unto the JeAvs, ‘If it were a matter of wrong or wicked lewdness, O ye Jews, reason would that 1 should hear with you.
“ ‘But if it he a question of words and names and of your law, look ye to it, for I will he no judge of such matters.’
“And he drave them from the judgment seat.”
This church controversy, it seems to me, presents but a question of words and names. The union of these religious bodies does not deprive any communicant of his seat in the sanctuary. Only the name of one of the churches is changed-. No one now doubts but that the salvation of souls, the great object of all church effort, can be as surely promoted through one denomination as another. No real rights are involved in this dispute, spiritual or legal. No real question is made of. the sort secular courts were organized to determine.
The old Roman deputy, with the bluntness of his race, announced the correct rule. He made a precedent, from which I respectfully insist no civil court should depart. . .
For the reasons thus briefly, indicated, I file my dissent.